Citation Nr: 1630560	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for carcinoma of the lungs prior to September 10, 2014.

2.  Entitlement to service connection for COPD, as secondary to the service-connected carcinoma of the lungs.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel

INTRODUCTION

The Veteran had active service from December 1963 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an October 2009 rating decision by the VA RO in Nashville, Tennessee. 

In his March 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a July 2011 statement, the Veteran appropriately withdrew his request for a Board hearing.

The issues of service connection for COPD, as secondary to the service-connected carcinoma of the lungs and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record, both lay and medical, showed treatment for the malignancy had been completed, and the malignancy of the lung was without reoccurrence, from 1998.  

2.  The Veteran was diagnosed with a recurrence of lung carcinoma in April 2013, which was confirmed in a September 2014 PET scan.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for carcinoma of the lungs for the rating period prior to April 1, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.97, Diagnostic Code 6819 (2015).
2.  The criteria for a 100 percent rating for carcinoma of the lungs for the rating period from April 1, 2013 onward have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for lung carcinoma.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in January 2009, October 2009 and October 2015.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

Finally, the Board finds there was substantial compliance with prior remands.  In October 2013 the claims were remanded to obtain treatment records and obtain a VA examination for the Veteran's respiratory disorder.  In the August 2015 remand, the AOJ was directed to provide the Veteran an examination for his respiratory disorder.  A VA examination was conducted in October 2015.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial Rating

In June 2007 the Veteran claimed service connection for lung cancer and was granted such in a November 2008 rating decision and assigned a noncompensable rating.  He filed a notice of disagreement to such rating and perfected the appeal to the Board.  In October 2013 and August 2015 the Board remanded the matter for further development.  Such development was completed.  In a March 2016 rating decision, the RO granted the Veteran a partial rating increase of 100 percent from September 10, 2014 onward.  As this does not constitute a full grant of benefits, the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 
Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran is in receipt of a non-compensable (0 percent) rating for service-connected squamous cell carcinoma of the vocal cords, effective December 1, 2010, properly rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819.  (A separate rating for the residual of laryngitis, which has been granted and rated as 30 percent disabling under Diagnostic Code 6516, is not an issue on appeal.)

Under Diagnostic Code 6819, neoplasms, malignant, any specified part of the respiratory system exclusive of skin growths are rated 100 percent disabling.  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on the residuals.

After review of the evidence, lay and medical, the Board finds that prior to April 1, 2013 the Veteran is not entitled to a compensable rating for his service connected lung carcinoma.  

In January 2009 the Veteran was afforded a VA examination for his respiratory disorders.  At that examination, the examiner reported that the Veteran denied recurrence of his lung cancer diagnosed in 1998.  The examiner noted that the Veteran had a cough and a history of shortness of breath.  He further noted that the Veteran had decreased breath sounds with slightly limited chest expansion.  The examiner diagnosed the Veteran with chronic obstructive lung disease and noted a history of lung cancer without recurrence.  The examiner noted the Veteran's residuals of such lung cancer, including his lack of stamina, decreased mobility and need to wear continuous oxygen.  However, he did not diagnose the Veteran with active lung cancer.  

In October 2009 the Veteran was afforded another VA examination for his lung cancer.  At that examination the Veteran reported frequent cough productive of clear sputum.  The Veteran had decreased breathing sounds with slightly limited chest expansion and chest wall scarring.  October 2009 X-rays of the chest revealed elevation of the left hemidiaphragm and continued volume loss in the left hemithorax.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease but did not diagnose the Veteran with any active lung carcinoma.  The examiner noted the Veteran's history of cancerous solid mass in April 28, 1998 and noted the Veteran's history of smoking.  

The Veteran received treatment from the Mountain Home VAMC for his service connected respiratory condition from 2009 to 2016.  During such treatment, the Veteran reported symptoms such as shortness of breath, frequent productive coughing and taking continuous oxygen.  The Board notes that at treatment consults prior to April 2013 specifically, for example, October 2011 and June 2012, the Veteran's lungs were reported to be clear bilaterally and his lung cancer was noted as a prior diagnosis as opposed to an active one.  It was not until April 2013 that a new nodule was noted as progressively growing and suspicious for cancer; this nodule was later noted to likely to be cancer upon a subsequent PET examination.  The Board notes that from the time of April 2013 onward on the Veteran's medical records his list of current diagnoses included carcinoma of the lungs.  

In August 2015 the Board remanded the matter of an increased rating for a VA examination to clarify whether the Veteran had active lung cancer.  Thereafter, in October 2015 the Veteran was afforded such VA examination for his respiratory disorder.  At that examination, the examiner noted a history of diagnoses of chronic obstructive pulmonary disease, emphysema and carcinoma of the lungs.  The examiner noted the Veteran's history of smoking.  He also noted the Veteran's treatment of his condition with bronchodilator therapy and inhaled anti-inflammatory medication.  With regard to whether the Veteran had any residual conditions or complications of his carcinoma, the examiner found that the Veteran had a suspicious pulmonary nodule since April 2013 that had progressively increased in size and found to be hypermetabolic on an October 2014 PET scan.  The examiner found that as a biopsy had yet to be performed, he was speculative as to whether or not this was new active lung cancer.  The examiner also concluded that the Veteran was unable to work in any labor intensive capacity, extreme temperatures or emergency services.  

In a February 2016 email to the VA, the October 2015 examiner provided an addendum  to his October 2015 opinion.  In that addendum the examiner stated that although a biopsy would provide "definitive clarification," he would consider the enlarging lesion active cancer.

After review of all the above described evidence, the Board finds that an evaluation of 100 percent is warranted from April 1, 2013 onward for the Veteran's lung cancer, but not prior to this.  In this regard, the Board recognizes that the criteria for a compensable rating for malignant neoplasms of the lung require that such malignancy be active.  38 C.F.R. § 4.97, Diagnostic Code 6819.  The Board finds that as the Veteran's medical records show that his malignant nodule on his left lung with was determined at a 2014 PET scan was revealed initially at his April 2013 CT scan, such is enough to show active cancer since such time.  

However, the Board further concludes that prior to April 2013 the Veteran's medical records and VA examinations did not support the finding that he had an active diagnosis of lung carcinoma.  Specifically, as mentioned above, in October 2011, a scan of the Veteran's lungs showed that they were clear, and his treatment records until April 2013 did not make any diagnosis of active lung cancer, or make any indication of any suspicious growing lesion or mass. 

The Board therefore finds that a rating of 100 percent is granted from April 2013 onward, but not prior to April 2013 is not warranted as the evidence of record does not show active malignancy during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 6819.  

The Board has considered whether referral for an extraschedular evaluation is warranted for the disability on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's carcinoma of the lungs is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, specifically contemplate the Veteran's malignant mass of the lungs.  See 38 C.F.R. § 4.71a.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the carcinoma of the lungs and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable evaluation of prior to April 1, 2013 for service-connected carcinoma of the lungs is denied.

An initial evaluation of 100 percent from April 1, 2013 onward, for service-connected carcinoma of the lungs is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

With regard to TDIU, the Board finds that TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the Veteran's October 2009 VA examination the Veteran noted that he previously worked for the State of Tennessee Ground Water Division.  The examiner noted that the Veteran was not employed as an occupational result of his respiratory disability, and the Veteran reported not having worked since June 1, 2009.  Thereafter and more recently, at the Veteran's October 2015 VA examination the examiner described in detail the Veteran's impact his respiratory condition, including carrying oxygen with him at all times, would prevent, including disabilities of any labor intensive capacity, extreme temperatures, emergency, or occupations which have repetitive stairs, uneven terrain or ladders.  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

With regard to the issue of service connection for COPD, the Board notes the prior August 2015 remand in which it requested the Veteran be afforded a VA examination for his COPD to determine whether such was caused or aggravated by his service connected lung carcinoma.  

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  After conducting the examination in October 2015, the examiner opined that the Veteran's COPD was less likely than not due to or the result of his service connected lung carcinoma.  However, the examiner failed to address whether the Veteran's COPD was aggravated by such.  Therefore, the Board finds that remand is warranted for an opinion as to whether the Veteran's COPD is aggravated by the lung carcinoma.   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After any additional records are associated with the claims file, obtain a VA addendum opinion from the regarding the Veteran's COPD.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the COPD is caused or aggravated by the Veteran's service connected lung carcinoma.  

3. Review the opinion reports to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4. Adjudicate the claim for TDIU based on the Veteran's lung carcinoma.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for a back and left ankle disorder must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


